Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Amendments detailed in the substitute specification, as filed on December 14, 2018, have been confirmed as “OK TO ENTER”, as part of the record. These amendments are to be entered in the specification before passing the case to issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        July 9, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199